 QUARTOL CORPORATIONQuartrol Corporation and United Steelworkers ofAmerica, AFL-CIO-CLC. Cases 10-CA-17107and 10-CA-17508February 10, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn June 30, 1982, Administrative Law JudgeRobert A. Gritta issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief. Respondentfiled cross-exceptions and a supporting brief and areply brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.In response to union activity conducted at itsplant, Respondent's president, Richard Anderson,conducted a series of employee meetings duringwhich he made various antiunion statements andgranted an across-the-board wage increase, conductwhich we find to be unlawful. Within a week ofthese meetings, Supervisor Scott Sheridan askedemployee Amos Arnold how he was going to vote.Arnold responded by pointing to the union buttonhe was wearing.The Administrative Law Judge found no viola-tion in this incident, characterizing the encounteras "typically the temperate and non-coercive dia-logue between supervisor and employees which' Prior to the hearing in this matter, Respondent amended its admitted-ly overly broad no-solicitation rule to conform to the requirements ofBoard law as set forth in T.R. W. Bearings Division. a Division of TR. W.,Inc., 257 NLRB 442 (1981). The Administrative Law Judge correctlyfound that, despite its voluntary amendment, Respondent violated theAct by maintaining an overly broad rule at all times material herein. TheAdministrative Law Judge also concluded that Respondent's work rules16, 17, and 18 "are ambiguous in that the expressed variance from theamended section 41 rule remains as under the old section 41." However,the Administrative Law Judge failed to note that Respondent has alsobrought its work rule 18 into conformity with Board law by providing,in essence, that it is a violation of work rule 18 to violate the new no-solicitation rule. However, this apparently mistaken impression on thepart of the Administrative Law Judge does not affect our decision herein.In determining the validity of no-solicitation, no-distribution rules,Member Hunter subscribes to the standard announced in Essex Interna-tional, Inc., 211 NLRB 749 (1974), rather than to the standard of T.R. W.,supra. See his dissenting opinion in Intermedics. Inc.. and Surgitronics Cor-poration, a wholly owned subsidiary of Intermedics Inc., 262 NLRB 1407(1982). Applying the standards of Essex International, he agrees with thefindings of the Administrative Law Judge with regard to Respondent'sno-solicitation rule.occurs frequently during campaigns and which isnot condemned by the Act."We do not agree with the Administrative LawJudge's assessment of this incident. We have foundthat inquiries of this nature constitute "probing intoemployees' union sentiments which ..reasonablytend[s] to coerce employees in the exercise of theirSection 7 rights."2This is true even in the absenceof any threat of reprisal or promise of benefit andregardless of the employee's open support for theunion. Accordingly, we find that Respondent did,in fact, violate the Act when Sheridan questionedArnold about his support for the Union.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Quartrol Corporation, Birmingham, Alabama, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Maintaining, giving effect to, or enforcing itsno-solicitation rule as found in its employees' hand-book with its subsequent amendment which forbidsemployees from engaging in union solicitation oncompany property during working hours.(b) Soliciting grievances from employees inorder to discourage union activity.(c) Granting wage increases to employees inorder to discourage union activity.(d) Interrogating employees about their unionsympathies.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed to them by Section 7 ofthe Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) Rescind the no-solicitation rule existing in itsemployee handbook including any subsequentamendments thereto to the extent that such ruleprohibits union solicitations by employees on com-pany property during working hours.(b) Post at its plant in Birmingham, Alabama,copies of the attached notice marked "Appendix."sCopies of the notice, on forms provided by the Re-gional Director for Region 10, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-PPG Industries, Inc., Lexington Plant, Fiber Glass Division, 251 NLRB1146, 1147 (1980).3 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."266 NLRB No. 14120 QUARTROL CORPORATIONsecutive days thereafter, in conspicuous places, in-cluding all places were notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director, in writing,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint alle-gations not specifically found herein be, and theyhereby are, dismissed.MEMBER HUNTER, dissenting in part:I do not agree with my colleagues' finding thatRespondent violated the Act when its supervisor,Scott Sheridan, asked employee Arnold how hewas going to vote. Considering the nature of theinquiry and the fact that Arnold openly demon-strated his support for the Union by wearing aunion button, I find the questioning to be noncoer-cive and, therefore, not violative of Section 8(a)(l).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT maintain or enforce a rulewhich prohibits our employees from engagingin solicitations for a union on company proper-ty when our employees are not actually en-gaged in work.WE WILL NOT solicit grievances from ouremployees for the purpose of discouragingunion activity.WE WILL NOT grant wage increases to ouremployees for the purpose of discouragingunion activity.WE WILL NOT interrogate our employeesconcerning their union sympathies.WE WILL NOT in any like or related mannerunlawfully interfere with our employees in theexercise of their rights to engage in union ac-tivities.WE WILL rescind the no-solicitation rule inour employees' handbook and any subsequentamendments thereto to the extent that suchrules prohibit union solicitation by employeeson company property during working hours.QUARTROL CORPORATIONDECISIONSTATEMENT OF THE CASEROBERT A. GRrrrTA, Administrative Law Judge: Thiscase was heard before me on December 2 and 3, 1981, inBirmingham, Alabama, based on charges filed by UnitedSteelworkers of America, AFL-CIO-CLC (herein theUnion), and Lewis E. Graves, an individual, on June 19and October 6, respectively; and complaints issued bythe Acting Regional Director for Region 10 of the Na-tional Labor Relations Board on August 20 and Novem-ber 17, 1981, respectively. The two cases were consoli-dated for trial on November 20, 1981.' The complaint al-leges that the Quartrol Corporation (herein Respondent)violated Section 8(aXl) and (3) of the National LaborRelations Act, as amended, by maintaining an unlawfulno-solicitation rule, soliciting grievances from employees,granting wage increases, interrogating and threateningemployees, and by suspending and demoting employeeLewis E. Graves. Respondent's timely answer denied thecommission of any unfair labor practices.All parties hereto were afforded full opportunity to beheard, to examine and cross-examine witnesses, to intro-duce evidence, and to argue orally. Briefs were submit-ted by the General Counsel and Respondent. Both briefswere duly considered.Upon the entire record in this case and from my obser-vation of the witnesses and their demeanor on the wit-ness stand, and upon substantive, reliable evidence con-sidered along with the consistency and inherent probabil-ity of testimony, I make the following:FINDINGS OF FACTI. JURISDICTION AND STATUS OF LABORORGANIZATION-PRELIMINARY CONCLUSIONS OFLAWThe complaint alleges, Respondent admits, and I findthat Quartrol Corporation is a Delaware corporation en-gaged in the manufacture of valves and fittings in Bir-mingham, Alabama. Jurisdiction is not an issue. QuartrolCorporation, in the past 12 months, in the course andconduct of its business operations purchased and re-ceived at its Birmingham facility goods and materialsvalued in excess of $50,000 directly from points locatedoutside the State of Alabama. I conclude and find thatQuartrol Corporation is an employer engaged in com-merce and in operations affecting commerce within themeaning of Section 2(2), (6), and (7) of the Act.The complaint alleges, Respondent admits, and I con-clude and find that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. BUSINESS OF RESPONDENTRespondent operates a shop wherein parts are ma-chined to varying degrees, assembled, and warehoused asfinal products of valves and fittings. The work force iscomposed of seven labor grades representing assemblers,machine operators, warehousers, machine specialists,I All dates herein are in 1981, unless otherwise specified.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance and tool repair technicians, quality control,specialty machinists, and maintenance mechanics. Em-ployees are evaluated after the first 90 days, then at their6-month service date, and thereafter annually on theiranniversary. Each evaluation is composed of perform-ance factors judged by the supervisor as poor, belowaverage, average, very good, or exceptional. Each per-formance evaluation receives a numerical grade deter-mined by the average of the employee's score on all fac-tors. The numerical average determines the amount of awage increase, if any; a single chart is used by personnelto arrive at the wage increase allowed within the laborgrade structure of each classification. As expected, thoseemployees performing most proficiently realize the great-er periodic wage increase.Although the production of scrap parts is consideredin the overall proficiency evaluation of employees, thereis no hard and fast rule respecting quantity or quality ofscrap necessary to require discipline. Respondent utilizesa training course funded by the State which is designedto help employees who are functioning at a reduced skilllevel. The program is free to employees and entirely vol-untary. Successful completion of the course results in awage increase and/or an upgrade in classification,whereas any unsuccessful attempts dictate no personnelaction for the employee.Discipline of employees is accomplished through aprocedure of progressive warnings for like offenses. Thefirst offense receives a verbal warning (albeit it is me-moralized on paper). The second offense receives a writ-ten warning and subsequent offenses are dealt with by a3- or 5-day suspension, which may lead to discharge.Chronic absences or tardiness are disciplined under amerit and demerit point system and any employee accu-mulating the maximum points is suspended and/or termi-nated. Points are accumulated as follows: Tardiness of Ihour or less, 25 points; up to 4 hours, 50 points; up to 6hours, 75 points; more than 6 hours, 100 points. Absence,100 points.111. THE ALLEGED UNFAIR LABOR PRACTICESA. No-Solicitation RuleRespondent maintained for a period beginning in De-cember 1980 an admittedly "too broad" no-solicitationrule which was communicated to employees through itsemployee handbook:Section 41No SolicitationIt is Quartrol policy that no solicitations be con-ducted by employees on Company property.Employees will not participate in collections orcharitable drives when they are supposed to beworking, nor will they be permitted to be conduct-ed in a manner that will interfere with the work ofother employees.A rare occasion may arise when exception to thisrule will be permitted in the case of an approvedcharity. However, this must receive prior approvalby Management.Section 43Work RulesQuartrol has established the following rules to pro-vide safety and a good work environment for itsemployees while engaging in efficient business oper-ation.It is impractical to make rules to cover every situa-tion, therefore, you are expected to maintain a highstandard of conduct in work habits and relationshipswith your Supervisors and fellow workers.The following are the most typical violations of ac-ceptable behavior requiring disciplinary action:(inter alia)16. Selling and buying of lottery tickets, raffles,etc., without specific and definite authority fromManagement.17. Participating in games of chance or gamblingor betting on Company property.18. Distributing literature of any sort or solicitingparticipation in any organization on Company prop-erty during working hours.2Respondent offered evidence that as of November 30 theno-solicitation rule was modified to conform with exist-ing Board law by a written clarification of "workingtime" and "work areas."3The clarification was dissemi-nated to employees by posting of an employee noticeamending the employee handbook and was served on theGeneral Counsel prior to the hearing of this case. TheGeneral Counsel acknowledged receipt of Respondent'smodification and its apparent conformity with Boardlaw, but contends that the alleged unfair labor practicemust be remedied. Respondent counters that having re-medied the unfair labor practice prior to hearing of thiscase, the allegation is moot and does not require aremedy. Albeit Respondent's rule is no more than a tech-nical violation and was promulgated when presumptivelyvalid under then existing Board law, I am compelled toapply today's law to the printed rule. As I view the un-disputed facts and law, the General Counsel would beentitled to a remedy in this decision notwithstanding Re-spondent's voluntary modification of its preexisting rule.Therefore, on the facts alone, I would deny Respond-ent's motion to dismiss the allegation in the complaint.Further, however, as I perceive Respondent's rules re-specting solicitations, in addition to work rule 18 bothwork rules 16 and 17 are, without more, ambiguous inthat the expressed variance from the amended section 41rule remains as under the old section 41. I refer specifi-cally to rule 16's qualification of "without specific anddefinite authority from management" and rule 17's pre-' Neither the motivation for promulgation nor the enforcement of therule is subject to attack herein.T.R. W Bearings Division, a Division of TR. W. Inc., 257 NLRB 442(1981).122 QUARTROL CORPORATIONscription of "on Company property." Therefore, I con-clude and find that Respondent's no-solicitation rule,before and after modification, constitutes a violation ofSection 8(a)(1) of the Act and Respondent's attempt atmodification does not obviate the need for a remedialorder.4B. Solicitation of Employee Grievances, WageIncreases, and Threats of DischargeThe undisputed evidence discloses that during the firstweek in June union activity was rumored in the plantand, in fact, several employees engaged in union solicita-tions. On Monday, June 8 (the only such incident) unionofficials circulated leaflets to employees at the plant gateduring shift change. A portion of the leaflet invited em-ployees to a union meeting at the union hall the follow-ing afternoon, on June 9. The morning of June 9 Re-spondent's president, Anderson, held an unprecedentedplantwide meeting of 55-60 employees, in which hemade antiunion statements interspersed with statementspertaining to administration, working conditions, andproduction in the plant. That same afternoon Andersonheld small group meetings of employees, repeating themorning's statements and announcing monthly depart-mental meetings to be held thereafter. On June 11, at anemployee's request, Anderson agreed to meet with em-ployees for discussions at a local lounge after the firstshift ended. Approximately 20 employees attended in ad-dition to Anderson and his secretary, Christina La Russa.La Russa and employee Arnold took notes of the discus-sion albeit each set of notes was incomplete. Everyonebut La Russa imbibed of alcoholic beverages during the1-1/2 hour meeting.William A. Lovell testified that he attended both com-pany meetings held on June 9 or 10. Lovell recalled thatAnderson displayed the union leaflet which had been dis-tributed by the Union at the plant gate and asked whythe need for a third party to come in and settle differ-ences. Anderson informed the group that effectiveMonday, June 8, all employees would get a 50-centacross-the-board raise and that henceforth meetingswould be held in each department to settle any differ-ences and problems between the employees and theCompany. Lovell had no substantive recall of the after-noon small group meeting. Lovell did attend the meetingof June 11 and recalled that Anderson, in response towhy Lewis Graves had been laid off, said it was becauseof his union activities and when he returns on Mondayhe will be fired or either have a choice of taking a lesserjob because Graves could not do the work in the specialshop. Lovell also stated that Arnold at the conclusion ofthe meeting read his notes out loud to those around him.La Russa did not read her notes out loud.J. A. "Amos" Arnold testified that he attended theplantwide meeting on June 8 or 9. He recalled that An-derson said "We don't need a union" and told the em-ployees that everyone was getting a 50-cent-an-hour in-crease in wages. Although Arnold attended the smallgroup meeting in the afternoon he had little recall.4 Cf. Shultz Foods Company. Inc., 260 NLRB 1177 (1982).Arnold did attend the June 11 meeting at the BoonDock lounge and took notes of the event, although hedid not get word for word, he did record what he con-sidered the most important. He wrote fast so his hand-writing was poor which necessitated his sister rewritinghis notes that evening to improve the writing and spell-ing. Arnold's original notes were destroyed. Arnold re-called that Anderson stated that the Company did notneed a union nor a third party because we would work itout ourselves. Arnold asked why the Company had sus-pended Graves and Anderson responded that whenGraves returned on Monday he would be fired becausehe was head of the Union. When asked about a pensionplan, Anderson stated he would get right on it and didpost a notice the following day that a plan was in effect.In response to questions on wages Anderson said thatany employee completing the training course would getan automatic raise even if they were at the top of theirclassification. Toward the end of the meeting Arnoldread his notes to those in the vicinity but not directly toAnderson. Arnold did not ask Anderson anything aboutthe contents of his notes.Christina La Russa, Anderson's secretary, attended theJune 11 meeting at the Boon Dock lounge expressly totake notes of the meeting. She utilized speedwriting butwas unable to record verbatim. After the meeting closedshe returned to the plant to lock her notes up for thenight. The following morning she typed her notes andsubmitted them to Anderson for his approval.La Russa testified that Anderson opened the meetingwith: "We are all here to meet and talk about complaintsand to get some things out in the open, and we'll have aquestion and answer period; if anyone has any questions,feel free to ask and I'll answer them for you." One ques-tion was raised about the attendance point system beingunfair and Anderson said he would tear it up and lookinto this further to see if a system could be made up thateveryone could agree upon. Anderson's response to thequestion of Graves' suspension was that it was due toquality of work and his failure to attend the trainingclass. Anderson stated he would look into the situationon Monday. Other questions dealt with favoritism, racialdiscrimination, pension plan, wages, chain of command,and lack of knowledge of employees' rights. Andersonsaid he could not correct everything that has happenedin the past, but he can correct some of them. He statedthat he started the monthly meetings so problems can beworked out.Richard Anderson testified that he decided over theweekend to call the June 9 meeting to announce a corpo-rate decision previously made on June I to give all em-ployees a 50-cent-an-hour wage increase. Andersonstated that the previous November a general wage in-crease was given and the policy was established then toreview the wage structure every 6 months. Although hegave such review instructions to the personnel depart-ment, he did not inform the employees of the policy. Inaddition, prior wage announcements were communicatedto employees via written memoranda. Anderson also re-stated the Company's open-door policy with a newmodification, "The Company has gotten too big for the123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDopen door policy even though it exists. Let's get togeth-er on a departmental basis today and maybe we can kickthese around." Anderson acknowledged that the unionleaflets on June 8 bear witness to the breakdown of com-munications and the existence of complaints in the shop.Anderson also stated that the basis for the 50-cent-an-hour increase in June was the high turnover among entryclassifications in April; the regular 6-month review; andan improvement in absenteeism as shown by the pointsystem which resulted in a savings he wanted to sharewith the employees.Later, at the departmental meetings, the same day, An-derson stated, "We had better get together on some kindof a regular, periodic basis and review some of the prob-lems that we have. There's a lot of things I can't do any-thing about but some things I can. Hey you guys can'thave everything you want, but you can have some of thethings you want. We're going to resolve these things." Asuggestion box was to be incorporated to partially imple-ment resolutions favorable to employees.At the suggestion of an employee, Anderson agreed tomeet with several employees to kick some things around.Anderson suggested meeting at his home but the employ-ees wanted a public place such as the Boon Docklounge. Anderson agreed and did meet on June 11 withabout 20 employees. The ensuing discussion included thepoint system, pensions, lack of blacks in the office, LewisGraves' suspension, and favoritism in the shop. Whenasked why Graves was suspended, Anderson said it wasa disciplinary layoff for the quality of work producedand that he would be off suspension when he returnedMonday. Anderson did not state that Graves was theunion leader nor was union activity stated as a cause ofGraves' suspension. He did not state to the employeesthat Graves would be discharged upon his return towork. Anderson had directed La Russa to keep minutesof the meeting and he was aware that Arnold was takingnotes of what transpired at the meetings.C. Analysis and ConclusionsThe General Counsel contends that Anderson's re-marks at the plant on June 9 and at the Boon Docklounge on June 11 constitute violations of Section 8(a)(1)of the Act because they occurred with knowledge of theemployees' union activity. Supervisor Davis admittedlyheard rumors of union activity among employees onJune 5, and on June 8 the rumors were confirmed byleaflets at the plant. It is undisputed that prior to theunion activity the employees were completely withoutknowledge of any general wage increase, plantwidemeetings, departmental meetings, or a desire on the partof management to prime its open-door policy. Even, as-suming that Anderson decided the weekend of June 6and 7 to call the plantwide meeting on June 9, his moti-vation is clearly the rumored union activity. The depart-mental meetings were admittedly instituted to discoverthe existing employee problems which Respondent an-ticipated the third party union would attempt to solveand to forestall that resolution through a newly con-ceived suggestion box. Additionally, Anderson immedi-ately resolved several problems at the meetings by re-scinding existing policies and promising to institute newpolicies. Anderson's explanation of the genesis for the 50-cent-an-hour wage increase is not completely supportedby his expressed factors. The point system designed toimprove attendance, contrary to his assertion, was notsuccessful. My analysis of the exhibit shows simply thatemployees who had no attendance problem either main-tained their existing level or improved their accumula-tion of bonus points for consecutive days work. Addi-tionally, those employees with an attendance problemcontinued at the same accumulative level of demerits oraccelerated their accumulation. Clearly there was nochange in overall attendance that could be measured as asavings to the plant. Thus, the origin of the wage in-crease was not shared benevolence. Assuming, arguendo,that the wage increase was a product of several monthsinvestigation by the parent corporation (only supportedin this record by Anderson's recall of events) it is obvi-ous to me that the announcement was timed specificallyto induce employees to abandon their support for theUnion. I conclude and find, based on the above, that Re-spondent, through Anderson, did attempt to interferewith employees' organizational rights by granting a 50-cent-an-hour wage increase; by soliciting employeegrievances, and by rectifying selected grievances. Therecord evidence pertaining to threats of discharge for en-gaging in union activity is not so clear. Witnesses whowere present at the Boon Dock lounge recalled differentaccounts of the events. The differences are substantialand deal with the specific event of Graves' suspension.Both La Russa and Anderson deny that union activity ora termination therefor was mentioned. Arnold specifical-ly recalls a direct statement of Graves' involvement inunion activity as the cause of the suspension and possibletermination. Lovell, on the other hand, recalls the men-tion of union activity coupled with a disjunctive thatGraves was unable to do the work in the specials shopand would have to take a lesser job upon his return fromsuspension. Anderson's and La Russa's protestations tothe contrary, notwithstanding, I conclude that the em-ployees did hear union activity mentioned but I cannot,with certainty, connect it to a threat of discharge. Bothsets of notes were incomplete when taken and were re-written to enhance their intelligibility. I do not findeither set of notes a help in determining what was actual-ly said at the Boon Dock Lounge or supportive of anywitnesses' testimony. There was undeniable concern overGraves' ability to produce quality work in the specialsshop which was common knowledge among employeesand management. It is not plausible to me that Andersonwould neglect to base Graves' discipline upon such lackof quality. Similarly, it is implausible that a manager ofAnderson's experience (in the presence of a recordingemployee) would so blatantly flout an impermissiblecause for discipline and extend it to a future discharge. Icannot completely credit any witness on the substance ofthe June 11 meeting nor can I conclude and find that athreat against union activity was uttered. I do concludeand find that the General Counsel has not sustained hisallegation of an unlawful threat by a preponderance ofsubstantial and reliable evidence. The allegation musttherefore fail.124 QUARTROL CORPORATIOND. InterrogationAmos Arnold testified that the week following the em-ployee meeting at the Boon Dock lounge he was walk-ing through the plant when Supervisor Scott Sheridanasked him how he was going to vote. Arnold continuedwalking without saying a word and pointed to the unionbutton he was wearing. Nothing further was said at thetime nor was any action taken by management againstArnold.5E. Analysis and ConclusionsUnder Board precedents, the interrogation of employ-ees who openly declare their union affiliation to manage-ment concerning their sympathies does not constitute aper se violation of the Act.6Any scrutiny of alleged in-terrogation must consider all the circumstances to deter-mine whether solicitation of such information reasonablytends to interfere with the free exercise of employees'rights under the Act. The interrogation here occurredwell after the time when employees knew that manage-ment was aware of their union affiliation. There is noevidence that management acted upon the response orsuggested to any employee that management would actunfavorably to any prounion response. In short, Sheri-dan's single question of Arnold was neither coercive noruttered under circumstances which would induce fear ofreprisal among employees. On balance, considering thetechnical aspect of violative interrogation, and the factthat the plant atmosphere was one of open and free dis-cussion of what the Union could do for the employees, Iconclude and find that Sheridan's attempt to engageArnold in conversation about the Union is typically thetemperate and noncoercive dialogue between supervisorand employees which occurs frequently during cam-paigns and which is not condemned by the Act. Accord-ingly, I shall recommend dismissal of the 8(a)(1) allega-tion based on Sheridan's questioning of Arnold.F. Lewis Graves-3-Day Suspension and DemotionLewis Edward Grades testified that he was given anemployment test when hired in 1980, but was not testedon machines. The following month, September 1980, hewas transferred to the specials shop as one of five spe-cialist under the supervision of Foreman William Davis.In November 1980 he received the general increase of 25cents and began coverage under the new point systemfor absences and tardies. November 10, 1980, he receivedhis 90-day evaluation resulting in a below-average ratingand received a corresponding wage increase of 37 cents.During November he also received several oral warningsfor his quality. On November 26 Graves received hisfirst written warning for scrapping 7 of 14 stem adaptershe was assigned to make on a special order, an order thatconsumed approximately 2 days' work. During the fol-lowing months Graves received demerits under the pointsystem for excessive absences. On May 10 his 6-monthevaluation was "poor" and his wage increase was 14cents. On May 20 Graves completed an order for eights Scott Sheridan did not testify.6 See Flight Safety, Inc., 197 NLRB 223 (1972).stem adapters of which two were scrapped. Davisshowed Graves the scrapped stem adapters but did notissue any written discipline. The following week, on May29, he was disciplined for excessive absences and re-ceived a 3-day suspension effective June 1-3. The nextday (May 30) Graves contacted the United Steel Work-ers for organizational purposes. While suspended Gravesconducted employee meetings in a public park and solic-ited employee signatures on authorization cards. On June1 seven employees attended his meeting and all signedcards. On June 2 only five employees attended and onesigned a card. In all Graves signed up eight employees.Union Representative King was present and gave addi-tional cards to three employees to be passed out at work.At this time the employees present set a meeting at theunion hall for the afternoon of June 9. Graves' only ac-tivity in the plant was to converse with employees aboutthe Union.Graves returned to work Thursday, June 4. The fol-lowing Monday after finishing a 2-day assignment of 16end caps he learned from Davis that 8 of the 16 werescrapped but did not see the scrapped parts. This sameday the plant entrance was leafleted at quitting time bySteelworkers representatives announcing the union meet-ing for the following afternoon, June 9. At the unionmeeting, union literature and symbols were distributed toemployees and Graves got two buttons to wear on hisclothing displaying USW. The next morning he went towork wearing one button on his cap and one on his shirt.Graves arrived for work at 6:55 a.m., for his 7 a.m.,starting time. Davis looked at Graves' button on his hatand asked, "Organizer of what?" Graves responded,"USW, a volunteer union organizer." Davis shook hishead and walked off. At 7:30 a.m., Davis called Gravesto the desk area. Davis showed Graves a handwrittenwarning for the May 20 stem adapters and the scrappedend caps of June 8. Graves testified that the warning car-ried a suspension of 3 days for poor quality work. Theconversation lasted about 10 minutes. Graves then wentto his toolbox, locked it, and started through the plantaccompanied by Davis. As they passed through thewarehouse Davis saw Neal Jackson, production man-ager. Davis told Jackson that Graves refused to sign thewarning. Jackson did not say anything and Davis andGraves continued walking. Davis offered Graves a ridehome but Graves refused. Graves left the plant arrivinghome at 7:55 a.m. Graves was on suspension June 10-12.He returned to work on June 15.Graves, on average, produced parts requiring reworktwice a week. He stated that William Lovell also hadproblems with producing quality parts and Davis regu-larly spoke to both of them about it. Approximately July14 Graves got an order to make 241 end caps. Gravesspent 3 days producing the end caps. July 20 all 241parts were returned to the specials shop with an orangetag by inspector Rick McKelvy. The tag stated that all241 pieces had to be reworked. Davis reinspected eachpart and retagged them. Davis' inspection showed that 5pieces were good, 12 pieces were scrap, and 223 pieceshad to be reworked. At 2 p.m., on July 21, Davis calledGraves to Jackson's office. Graves testified that Jackson125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid, "due to lack of quality in my work I was beingtransferred to another department, assembly, becausethat was the only job available at that time." Gravesasked "what alternative if any," and conjectured-"thatfailure to accept the assembly job would result in dis-charge." Davis said it would not be like a discharge butmore like quitting if he failed to accept the assembly job.Jackson added, "If you don't accept the job, You won'tbe working here." Graves accepted the assembly positionwhich was a lower labor grade than his former position.Specifically he went from $6.01 per hour to $4.50 perhour.Graves denied any colloquy with Jackson about thetraining course or any testing to facilitate a re-entry intothe specials shop. Graves did express no surprise that asuccessful completion of the course or its test could qual-ify him for the specials shop. Albeit Graves had attendedone session of the training class in May, he made no fur-ther attempts to avail himself of the training either beforeor after his involuntary transfer to assembly. Graves ex-pressed his failure to attend the training thusly, "For myown benefit I didn't see any need to. Because I felt thateveryone makes errors to a point; no one is perfect."William Lovell testified that he, Graves, and severalother employees wore union buttons to work on June 10.In all, approximately 15 employees wore buttons towork. That same morning Lovell overheard Graves andDavis talking at 7 a.m. in the shop area. Lovell testifiedthat he heard, "Just something about wearing the buttonsto work and what we was trying to organize a union andall.... Why was we wearing a union button and whatwe was trying to organize."Lovell also stated that reworking of parts was not un-common. In the last 6 months he had produced parts re-quiring rework 12 to 14 times. David always counseledthe employees on quality and rework requirements butwritten discipline was not necessarily issued with suchcounseling. Rework may or may not be done by theoriginal machinist. Lovell has reworked other employ-ees' parts and other employees have reworked his. Themajority of parts made in the specials shop do not re-quire rework but the incidence of rework for Graves ishigher than other employees in specials. In all cases ofrejections the parts are inspected to determine whatrework is required and then someone is assigned thework. Lovell stated that the 241 end caps of Graves' wasthe largest rework order he had seen. Lovell's estimateof time involved in the order was I week to make themand I week to rework them.William Davis, supervisor of the specials shop, testifiedthat he first became aware of union activity in the planton June 5. Besides handbills in the parking lot, therewere rumors in the plant. The following week on June 9at 7 a.m., Davis informed Graves that 11 of 16 end capscompleted the day before were rejected by Quality Con-trol. Davis issued to Graves a handwritten warning forthe stem adapters of May 20 and the end caps of June 8.The warning did not include any suspension for poorquality work.7After Davis showed the handwrittenDavis stated that suspending employees was not his function as de-partment supervisor.warning to Graves he destroyed it without any entry inGraves' personnel file or discussion with Jackson. Davisdestroyed the handwritten warning in an attempt to fore-stall any automatic suspension of Graves. Subsequent todestroying the handwritten warning Davis spoke toJackson about Graves' poor quality of work. A meetingwas held in Jackson's office with Davis and Graves atapproximately 7:30 a.m., either the same day or the daybefore. Jackson told Graves that he was aware of thebad end caps and in view of the background was goingto suspend him for 3 days. Jackson prepared a layoff slipbut Graves refused to sign it.sDavis returned to theshop and Graves left the plant. Davis further testifiedthat Graves was not wearing union buttons when he wassuspended nor were any other employees wearing but-tons on that day. Davis did see Graves wearing unionbuttons on his cap and shirt on June 15 when he re-turned to work from his suspension. Upon seeing Graves'button, Davis remarked, "what is that?" Graves respond-ed that it was a union button and Davis shook his headwithout saying more and walked off. Davis saw 15-20employees wearing union buttons in the plant that sameday. Later Graves told Davis that when he was suspend-ed he visited the National Labor Relations Board andfiled for an unfair labor practice and went to theNAACP. Davis acknowledged Graves' statement withan "okay."Although Davis did not participate in the decision totransfer Graves to assembly, he had assigned the work toGraves which resulted in the transfer. Graves received ahot order to machine 241 end caps. The print called forthe fire lip on the end cap to be cut within .051 and .056inches allowing .005 tolerance. Graves' production of theparts varied from .061 to .073 inches; i.e., the machiningof the fire lip was not within the print specifications.Neal Jackson, production manager since January 1981,testified that Davis spoke to him on June 9 aboutGraves' work quality. Davis reported that on June 8Graves produced five good end caps out of 16. Elevenend caps were scrapped. Jackson checked Graves' per-sonnel file and found a prior written warning for workquality, so he decided to give Graves a 3-day disciplin-ary layoff. The morning of June 10 Jackson filled out thesuspension form and during a 7:30 a.m. confrontationwith Graves in the office he presented it to Graves.Graves refused to sign it without comment on thescrapped parts. Jackson stated that at the time Graveswas disciplined on June 10 neither Graves nor any otheremployee was wearing union buttons in the plant. Jack-son did state that he was aware of union activity at theplant as early as June 5 but did not know of Graves' in-volvement until he returned to work June 15 wearingunion buttons for the first time.Jackson further testified that in July Graves ran 241end caps, of which, 223 had to be reworked, 6 werescrapped, and 12 were acceptable. These end caps consti-tuted the largest rework order the shop had ever hadand required 40 hours to perform the rework. As a result8 At some point between November 1980 and June 1981 the writtenwarning procedure was changed from handwritten warnings to companyforms with blanks to fill in.126 QUARTROL CORPORATIONof that particular operation management decided totransfer Graves to a lower position because of his dem-onstrated inability to perform quality work by holdingtolerances. On July 21 Jackson, with Davis present, in-formed Graves of the transfer. Jackson testified:It was proven by the 223 or 241 according to Qual-ity Control-rework parts that he did not have theability to do the work in the special shop. There-fore, I was giving him the opportunity to transfer toassembly. I informed him that that was the onlyopening in the shop at that time. I also informedhim of his options to take the State Alabama indus-trial development school, or to take the test of theongoing class at that time, and then have an oppor-tunity to bid into the machine shop, to gain experi-ence there, and then have the opportunity to bidback into the special shop."Graves did not avail himself of the classes or the testto attempt a re-entry into the specials shop.9Graves was the only employee below average. Threewere average and two were above average.Analysis and ConclusionsThe General Counsel contends that Graves was sus-pended and demoted because of his union activity, notthe quality of his work. Although the General Counselargumentatively disputes poor workmanship of Graveson June 8 involving the end caps, the record clearlyshows that Graves produced only 5 acceptable pieces inan order of 16. Graves' production deficiency in May in-volving the eight stem adapters is admitted except forGraves' reference to the use of the two scrapped parts.The record shows that Graves was mistaken. The sixstem adapters used in the order were shipped despitetheir marginal acceptance. The two scrapped stem adapt-ers were not used nor shipped to customers. Thus theGeneral Counsel's case rest not on the accuracy of thescrap records but rather the motivation of Respondent indisciplining Graves. The General Counsel argues thatRespondent's failure to discipline Graves on May 20 forthe stem adapters but addressing such prior productionin the June discipline is evidence of a motive other thanproficiency. The record, however, shows Respondent'spolicy is to expect and accept some scrap and rework ofparts with the complexity of the job, time consumed inproduction, and percentage of scrap or rework related tothe whole order as factors used to decide propriety ofdiscipline or not. Not only is such a policy borne out bythis record, but also such a policy only makes goodsense. Graves' admissions of poor quality of his work arehardly qualified by the unsupported assertions that othersproduce the same poor quality. General Counsel's wit-ness Lovell stated without qualification that Graves hadmore trouble than anyone with scrap and rework and theevaluation evidence in the record supports such a singleperformance of Graves. The General Counsel furthercontends that the sequence of events culminating inGraves' suspension are founded upon Graves' union ac-9 Six appraisals of machinists in the specials shop were made in 1981.tivity rather than his quality of production, even assum-ing his quality was low and needed improvement. As theGeneral Counsel argues in brief, the testimony of the se-quences is dotted with lack of specific recall and inabilityof all witnesses (save Graves) to attach a date to theevents.10It is true that Graves, whether due to a betterrecall mechanism or not, did have a factual associationwith his union activity; e.g., his union activity beganduring a disciplinary suspension for excess absences, tar-dies, and/or leaving the job early; his most active formof unionism (soliciting employees' signatures on authori-zation cards) occurred during this suspension and not onplant property; the one union meeting sponsored by theunion was widely advertised by leaflets distributed bynonemployees on a date not subject to question (June 8)and union buttons distributed at the union meeting (June9) were worn by Graves and approximately 15-20 otheremployees in the plant the following day, June 10. Re-spondent's witnesses were wrong on the dates as towhen activity started at the plant and when employeesopenly expressed union sentiment by wearing buttonsduring work. I credit Graves' testimony that he andother employees wore union buttons beginning June 10and for several days thereafter. This, however, does notcarry the day for the General Counsel. " It is uncontro-verted that Graves on June 8 scrapped 11 of 16 parts,notwithstanding Graves' protestations that he did not seethe parts, which was customary, when Davis counseledemployees on keeping their quality up. That Graves firstlearned of the bad parts during his talk with Davis onJune 10 is not credited. Davis credibly testified that heinformed Graves of the bad parts at quitting time onJune 8 and wrote the handwritten warning to Graves onJune 9. Davis also informed Jackson of the quality prob-lem on June 9 and Jackson decided that same day to dis-cipline Graves. Therefore, both the basis for the disci-pline and the decision to discipline predates any knowl-edgeable union activity of Graves. The General Counseltacitly acknowledges this discrepancy in the sequence ofevents by pointing to the apparent i-day delay by man-agement to effect the discipline of Graves. The recordevidence, however, shows the preoccupation of manage-ment with employee meetings of June 9 thereby explain-ing the apparent delay. The General Counsel has offeredlittle evidence of animus by Respondent toward theUnion and none directed specifically at Graves. The inci-dent between Davis and Graves' union button not onlyoccurred after the discipline decision but was not suffi-cient to establish that Respondent had singled outGraves for showing his union sympathy. Even if Graveshad been the first to wear a union button to work (whichhe was not) or the only employee in the specialty shopto wear a union button (which he was not) or the only'o I do not find that the lack of specific dates in the testimony or con-fusion about days of the week dictate findings against Respondent, for, inthe last analysis the "sequence" is uncontroverted and the controllingdate of June 10 is not in dispute." The General Counsel must establish the allegations of his complaintby a preponderance of the affirmative evidence and the discrediting ofany of Respondent's evidence does not, without more, constitute affirma-tive evidence capable of sustaining or supporting the Oeneral Counsel'sobligation to prove his case.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployee to wear a union button on June 10 (which hewas not), I could not conclude that Respondent wasmoved to discipline him for his union display. The evi-dence is substantial that Graves' performance was mar-ginal and his history of warnings for poor quality workis uncontroverted. There is no evidence to suggest dis-parate treatment of Graves by the suspension nor is thereevidence to evince a departure by Respondent from itsusual procedure of disciplining employees for poor qual-ity work. Rather, the record shows compassion by Daviswho elected not to record the latest poor performance ofGraves on June 8 in an effort to aid Graves in improvinghis quality, but Davis was overruled by his supervisor,Jackson, who suspended Graves for such performance. I,therefore, conclude and find that the General Counselhas not presented a prima facie case of illegal motivationby Respondent in suspending Graves on June 10 andthereby has failed to sustain his burden of proving dis-crimination by a preponderance of the record evidence.If I were to conclude that the General Counsel has madeout a prima facie case I would still find no violation onthe basis that Respondent has presented sufficient evi-dence to show that Graves would have been disciplinedfor his poor quality work even in the absence of hisunion activity.The General Counsel's allegation that Graves' demo-tion of July 21 was violative rests entirely upon histheory of discrimination on June 10 and its continuancethrough July.In view of my findings above and substantial evidencein the record to show Respondent's motivation for thedemotion was work-related, I further conclude and findthat the General Counsel has failed to sustain his allega-tion pertaining to Graves' demotion.CONCLUSIONS OF LAW1. By maintaining a no-solicitation rule which prohibitsemployees from engaging in oral solicitation on companyproperty during working hours, Respondent has inter-fered with, coerced, and restrained its employees in theexercise of their Section 7 rights in violation of Section8(a)(l) of the Act.2. Respondent has interfered with, coerced, and re-strained its employees in the exercise of their Section 7rights in violation of Section 8(a)(1) of the Act by solici-tation of grievances from employees while employees areengaged in union organizational efforts.3. Respondent has interfered with, coerced, and re-strained its employees in the exercise of their Section 7rights in violation of Section 8(a)(1) of the Act by grant-ing a substantial wage increase at a time when its em-ployees were engaged in union organizational efforts.4. Respondent has not threatened employees in viola-tion of the Act.5. Respondent has not interrogated employees in viola-tion of the Act.6. Respondent has not disciplined employee LewisGraves in violation of the Act.REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order the Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.Albeit I have found that Respondent unlawfully grant-ed a wage increase to its employees, I shall not order itto rescind or in any way withdraw such wage increase.[Recommended Order omitted from publication.]128